— In a matrimonial action, (1) the plaintiff wife appeals from so much of a judgment of divorce of the Supreme Court, Westchester County, entered April 22, 1977, as granted custody of the parties’ two children to the defendant and specified her visitation rights and (2) the defendant husband cross-appeals from so much of the same judgment as directed him to pay arrears of temporary alimony. Judgment modified, on the law and the facts, by deleting the fourth decretal paragraph thereof and substituting therefor a provision denying plaintiff recovery of arrears for temporary alimony. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Under the circumstances adduced at the trial, we believe that the court properly exercised its discretion in the award of custody and the fixation of visitation rights. We further believe that under the circumstances herein an award for arrears of temporary alimony was not justified. Damiani, J. P., O’Connor, Rabin and Gulotta, JJ., concur.